BROADDUS, J.
This case, substantially, was before this court on a former occasion under the title of Keet & Rountree Dry Goods Company, appellant, v. T. L. Brown, Jr., defendant; A. J. Duckett, interpleader, respondent, and will be found reported in 73 Mo. App. 245. For convenience and to avoid repetition, we adopt the statement made by Judge Gill in that case.
It is claimed by the respondent that the aspect of the case is different from what it formerly appeared. We will call attention to this difference. On the former appeal the case was reversed and remanded, whereupon respondent dismissed his interplea therein and brought this suit for conversion. On his interplea in that case plaintiff claimed the goods in controversy on the .ground, as shown by the record, that he was entitled to them by virtue of his mortgage and by reason of the fact that they were turned over to him as a pledge to secure certain indebtedness. This court held: “A mortgage which has been withheld from record in such way as to render it invalid as against creditors will not be validated as to intervening creditors by filing it of record and taking possession thereunder.” And in speaking of plaintiff’s claim under a pledge, the court used the following language, viz.: “The suggestion in brief for interpleader that the latter did not-take possession under Ms mortgage, but rather under an independent agreement for a pledge made between him and *448Brown. ... is opposed by all the evidence and the conduct of the parties at the time, as will be seen by reference to the facts set out in our statement.” The defendant contends that the statement of the court quoted constitutes a finding on the issue and is therefore res adjudicata.
On the trial of this case plaintiff was ashed: ‘ ‘ What did you do when you took charge of the goods? By what authority did you take charge? ’’ Answer: ‘ ‘ By authority of Brown turning the goods over to me. The. building was mine. I think it was pretty good authority” Question: “Did he give them absolutely in payment of the debt? Were they your goods?” Answer : ‘ ‘ He said he wanted the goods to pay the debts so far as they would go. He did not want me to have a cent more than just what was coming to me. No arrangement was made about the sale of the goods.” Question: “Did you take possession of those goods by virtue of the chattel mortgage?” Answer: “No, sir. I did not so understand it.” He then states that after taking possession, Brown talked with Young, who had drawn the mortgage, whose advice was that a notice be put on the door of the building that contained the goods that he had taken possession of them under his mortgage. Young also advised him to go to Greenfield and have his mortgage recorded. He was also asked: ‘ ‘Did you have any idea that your mortgage was defective in any way?” To which he answered: “I never regarded the mortgage as amounting to anything between anybody except me and Brown. I did not suppose that I would ever have any use for the mortgage whatever.” There is nothing in this testimony to which our attention has been called that would in the least tend to show that plaintiff claimed the goods in the way of a pledge. What was said by Brown does not show that they were turned over to him for any other purpose than as stated — that he should proceed in whatever way he thought best. And as the result *449showed that he thought best to base his claim to the possession of the goods under his mortgage and notified the world to that effect by the written notice placed upon the door of the store building. And he ought not to be permitted to belie the plain purport of his own act by the subterfuge of saying that he did not understand he was taking possession under his mortgage as he had never considered it as amounting to anything except as between himself and Brown, the mortgagor. If such a course should be encouraged it would afford a pretext for fraud. It is true that, as a rule, it is legitimate to inquire into the motives of men in explanation of their actions, but such inquiries should not be permitted, aliunde, in cases where the motive is so plainly apparent from the act itself that but one legitimate conclusion can be entertained. And it is a familiar rule that the intent with which one does an act is presumed to be that which was its natural consequence. As has been said, it allows a party to a suit to play fast and loose with the courts. And no stronger example could be presented than that of the attitude of the plaintiff in this case. After having been defeated in his claim that he took possession under his mortgage, he resorts to the only alternative left to him and is now seeking to recover on the ground that he took possession of the goods under a pledge for the payment of his debt. We are still of the same opinion entertained in the former case, that all the facts and circumstances show that plaintiff did not take possession of the goods under an independent agreement for a pledge between’ himself and Brown.
The cause is reversed with directions to enter judgment for the defendant for costs.
All concur.